Case 8:20-cv-01399-TPB-TGW Document 4 Filed 06/26/20 Page 1 of 1 PagelD 18

AFFIDAVIT OF SERVICE

State of Florida County of Middle Tampa Court
Case Number: 8:20-C'V-1399-T-60-TGW

Plaintiff:
Augusto Velasquez Rodriguez,

v5.

Defendant:
Heartland Painting and Remodeling Services, Inc.; et al.,

For:

Cc. Ryan Morgan
Morgan & Morgan, P.A.
20 N. Orange Ave.

4th Floor

Orlanda, FL 32801

Received by Attorney's Legal Services, Inc. an the 19th day of June, 2020 at 4:31 pm to be served on HEARTLAND
PAINTING AND REMODELING SERVICES, INC. C/O SONIA M. PAUL, REGISTERED AGENT, 4085 42nd Way,
Sarasota, FL 34235.

|, Steven T. Zawacki, being duly sworn, depose and say that on the 22nd day of June, 2020 at 5:35 pm, |:

Served the within named CORPORATION by delivering a true copy of the SUMMONS AND COMPLAINT &
DEMAND FOR JURY TRIAL with the date and hour of service endorsed thereon by me, to: Sonia Paul as
Registered Agent for HEARTLAND PAINTING AND REMODELING SERVICES, INC., at the address of: 4085
42nd Way, Sarasota, FL 34235, and informed said person of the contents therein, in compliance with Florida
Statute 48.081.

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in
which this service was made pursuant to Florida Statute 48.29. Under penalties of perjury, | declare that | have read
the foregoing Return of Service and the facts stated are true and correct. NO NOTARY REQUIRED PURSUANT TO
F.S. 92.525(2}.

 

Notary Public. State of Florida i Lo

Michelle Schwartz Steven T. Wacki
. & My Commission GG 097292 CPS#283 Math Circuit
STATE OF FLORIDA @ Expires 04/24/2021

 

COUNTY OF SARASO Attorney's Legal Services, Inc.

617 E. Washington Street
Suite 2

Orlando, FL 32801

{407} 839-4644

Subscribed and Sworn to before me by means of i“
physical presence or online notarization, this
a aoby the affiant whe is

  

Our Job Serial Number: ALS-2020004257
Ref: 10543447

WAU ANA ATAT
